Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 4, reading: “the pipe to be cut is a riser pipe that is pulled vertically from a well, and wherein…the pipe cutting tool is held in horizontal orientation capable of being fixed to the riser pipe for cutting while the riser pipe is in the vertical orientation” is indefinite.  The riser pipe is never claimed as being in a vertical orientation prior to the last line of the claim.  While the riser pipe is claimed as being pulled vertically it does not follow that the pipe is in vertical orientation while being pulled vertically.  Also, it is not clear what is entailed by a vertical orientation of the pipe.  For instance, does this mean that the long axis of the pipe is perpendicular to a ground surface under the pipe.  What if the ground surface is not even, or is sloped?  Also, it is not clear what is entailed by the tool being in a horizontal orientation.  Does this mean that the long axis of a part of the tool is parallel to a ground surface under the tool?  Or would this be realized if a long axis of a part of the tool is perpendicular to a long axis of the pipe to be cut? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4, are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7351010, Kelly, in view of IT102016000124520, translated as USPN 10799962 Barezzani and US 20130305896 Pisczak. 
Regarding Claim 1, Kelly discloses a pipe cutting tool (fig 7, tool 10) comprising a stationary knife (27) fixed in a first plane (fig 8, plane defined by edge 27A) to a frame (11), and a translatable knife (23) which can be slidably moved along a knife translation path arranged in a second plane of said frame (fig 8, plane defined by edge 23A), 
wherein the knives and the frame delimit a central frame aperture (open center 15), as the frame aperture forms a passageway arranged for receiving a pipe to be cut (col. 3, lines 35-40), 
the translatable knife being arranged diametrically opposite the stationary knife (fig 7), and the translatable knife is connected to the frame via e linear actuator system (hydraulic cylinders 19, 20) and wherein said frame is dividable (as seen in a hinged out state in fig 10), with the stationary knife (27) being attached to a first frame section (12), and the translatable knife (23) being attached to a second frame section (11) which is lockably coupled (via hinged connection 14) to the first frame section with a hinge arrangement (13), wherein 
the knives have curved knife edges (annotated fig 13 below).

    PNG
    media_image1.png
    831
    613
    media_image1.png
    Greyscale

Regarding Claim 2, the Kelly translatable knife is arranged in a plane different from the plane in which stationary knife is arranged (see fig. 8), and the translatable knife can be slidably moved to overlap the fixed knife (see fig. 13A).
Regarding Claim 4, the pipe to be cute is a riser pipe that is pulled vertically from a well (since Kelly is capable of cutting pipes, it is also capable of cutting a riser pipe that is pulled from a well vertically) the frame is attached in a resilient suspension (fig 12, suspension 43), arranged such that the pipe cutting tool is held in horizontal orientation (fig 12) capable of being fixed for cutting as to a pipe that is pulled vertically from the well (since the suspension 43 is a resilient suspension in as much as it is capable of being selectively [thus resiliently] fixed for cutting to a pipe that is vertically pulled from vertically the well, since per col. 4, lines 40-50, it is noted that the harness 43 can be used to lift the frame relative to a pipe), while the riser pipe is in the vertical orientation (since the pipe may be cut by the tool of Wells in any orientation of the pipe).
Kelly lacks the knives having concave semi-circular cutting blades with each of the cutting blades having a 180 degree arc of constant curvature between lateral edges of the blades such that the blades form a circle when brought together, and Kelly also lacks each knife being further equipped with a rigidly connected pipe abutment member with a concave semi-circular abutment face having a 180 degree arc of curvature, all per claim 1.
Barezzani discloses working head for a compression or cutting tool with two moveable cutting jaws 5 and 6 (fig 2 and 6, Col 5 lines 45-49) and teaches that it is known to have the cutting jaws have knife edges having concave semi-circular cutting blades (fig 6) with of the cutting blades having a 180 degree arc of constant curvature between lateral edges of the blades (fig 6) between lateral edges of the blades (fig. 7) such that the blades form a circle when brought together (fig 2, and 6).
 The claim is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Barezzani. Kelly teaches a pipe cutting tool having blades that are translatable toward each other to cut a pipe.  Kelly does not teach the knives having concave semi-circular cutting blades having a 180 degree arc of curvature between lateral edges of the blades such that the blades form a circle when brought together. Barezzani teaches a pipe cutting tool which also has translatable knives and the knife edges having knives having concave semi-circular cutting blades having a 180 degree arc of curvature between lateral edges of the blades such that the blades form a circle when brought together (fig 6). 
Because both Kelly and Barezzani teach methods for cutting a pipe via translating knives, it would have been obvious to one skilled in the art to substitute one shape for the other to achieve the predictable result of cutting a pipe via translatable blades.  Also, Barezzani teaches that the jaws of known pipe cutters  may be shaped and/or provided with interchangeable accessory elements, so as to adapt to a particular object, e.g. a metallic conductor to be cut”, (col. 1 lines 20-30), which would further motivate an artisan to make the change in shape to the jaws.   
Pisczak discloses cutter dies for cutting tubular shaped members 40 and teaches that it is known to have the cutter include two cutting blades 22 and 24 each knife being further equipped with a rigidly connected pipe abutment member (28 and 30, and see par 0045 for the rigid connection between the blades and the abutment mechanisms) with a concave semi-circular abutment face 26 having a 180 degree arc of curvature  (see fig. 3) in order to support the workpiece and minimize or prevent the workpiece from rotating too much during the operation thereby causing an inferior cut (par 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kelly by having opposing pipe abutments with rigidly connected pipe abutment members with a concave semi-circular abutment faces, having a concave semi-circular abutment faces, having a having a 180 degree arc of curvature in order to support the workpiece and minimize or prevent the workpiece.. from rotating too much during the operation thereby causing an inferior cut as taught by Pisczak .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of Barezzani and Pisczak and further in view of USPN 3974562, Wuchner. 
Regarding Claim 3, the Kelly device, as modified, discloses all the limitations of Claim 1 as discussed above. 
Modified Kelly lacks the tool comprising a movable abutment member movable by an abutment actuator into engagement with the pipe to be cut, the movable abutment member arranged to fix the pipe cutting tool onto the pipe prior to the translatable knife being moved against the pipe.
Wuchner discloses a Pipe cutting device which like the device of Kelly includes a frame (fig 3, housing 2) to which a translatable knife (fig. 1, 7) is attached, and which device includes movable piping abutment member (fig 3, 25) movable by an abutment actuator (24) into engagement with the pipe to be cut (col. 2, lines 23-26), the movable abutment member arranged to fix the pipe cutting tool onto the pipe prior to the translatable knife being moved against the pipe (col. 2, lines 23-26) in order to securely selectively hold a pipe while being cut but the cutting device (col. 2, lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kelly by having the abutment members thereof include a movable abutment member movable by an abutment actuator into engagement with the pipe to be cut, the movable abutment member arranged to fix the pipe cutting tool onto the pipe prior to the translatable knife being moved against the pipe in order to securely selectively hold a pipe while being cut but the cutting device, as taught by Wuchner. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of Barezzani and Pisczak, and further in view of USPGPUB 20100186564, Pierce and as evidenced by USPGPUB 20160288541, Kano. 
Regarding Claims 7-8, Modified Kelly discloses a method for cutting a riser pipe (col. 4, lines 35-50, where it is disclosed that the tool can be used for cutting pipe), comprising the steps of: 
a. providing a tool as described in one of claims 1-3 (see rejection of Claims 1-3 above), 
c. suspending the tool in a resilient suspension (see Fig. 12, noting that harness 43 is resilient by definition since harnesses are known to provide some give)  such that the movable knife is arranged to travel perpendicular to the longitudinal axis of the pipe 41 to be cut (see Fig. 13A),
d. actuating the device to cut the pipe (fig 13B).
Kelly lacks the orientation including the blade travelling horizontally, and Kelly also lacks selecting knives having cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut (Claim 7) and wherein the abutment members are selected such that the abutment faces have a diameter of curvature equal to an external diameter of the riser pipe at the location to be cut (Claim 8).
Regarding the orientation including the blade travelling horizontally, perpendicular to the longitudinal axis of the pipe to be cut; depending at the orientation of the tool relative to the surface of the ground when the pipe is cut, the blade may travel in certain uses thereof horizontally.  As noted in col. 4 lines 35-45 it is used to cut pipes underwater or on the deck of a vessel.  Pipes may be oriented in any number of directions both under or above water.  Thus, the tool as used to cut pipes may be used having the blade travel horizontally depending on the orientation of a pipe to be cut.  If a pipe to be cut has a long axis that travels vertically/perpendicularly relative to the ground then the blade would travel horizontally. For example, Pierce discloses a pipe cutting tool where a blade is shown to be used to cut a vertically oriented pipe and the blade thereof travels horizontally , See fig 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by the orientation including the blade travelling horizontally perpendicular to the longitudinal axis of the pipe to be cut in order to cut a pipe or pipes that are oriented vertically, which are shown to be known as taught by Pierce.
Regarding the knives being selected such that the knives have cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut, and wherein the abutment members are selected such that the abutment faces have a diameter of curvature equal to an external diameter of the riser pipe at the location to be cut, first it is noted that both Kelly and Barezzani are pipe cutting tools, see abstract of Kelly and col. 6 lines 50-59 of Barezzani, where it is noted that the workpiece to be cut is “hollow sectional bars” (i.e. pipes).  It is known in the art to cut pipes of different inner and outer diameters, for instance see Kano par. 0042.  Where it is disclosed that a tube to be cute can have several diameters, namely: “a tube having an outer diameter of 7.5 mm and an inner diameter of 6.5 mm. The small diameter tube 9B is, for example, a tube having an outer diameter of 4.5 mm and an inner diameter of 4 mm.”  The same tool of Kelly can cut pipes of different sizes, with the same knife used in each cut.  This is similar to the pipe cutting tool of the present invention (e.g. a new knife is not selected for each pipe to be cut, but rather the same knife is used to cut all pipes being cut).  In the use of Kelly as modified, one can cut large pipes, and one can cut small pipes, and one can cut any pipes having inner and outer diameters of any size in between large and small pipes, which pipe sizes are known in the art.  In view of the Kano’s disclose that multiple sizes of pipes can be cut, it would have been obvious to one of ordinary skill in the art to select a pipe to be cut where the riser pipe has an inner diameter at a location along the riser pipe where the riser pipe is to be cut that matches the diameter of curvature of the blades, and wherein the abutment members are selected such that the abutment faces have a diameter of curvature equal to an external diameter of the riser pipe at the location to be cut since such a modification would have involved a mere change in the size of the riser pipe being cut and since it is known to cut pipes of different sizes.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Indeed, claim 7 does not prohibit the selected cutting blades from being used to cut other sizes of pipes. If a user cuts 1,000 different pipes with the same cutting blades, the claim is satisfied so long as one of the pipes has an inner diameter matching the diameter of curvature of the blades. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/3/22, with respect to the drawing objections, claim objections, and 35 USC 112 rejections of claim(s) 1-4 and 7 have been considered and are persuasive.  Regarding the drawing objections Applicant clarified that the drawings included in the response filed prior to the last Action were drawings that were copied from the prior art.  Thus, the drawings were not entered as being related to the present invention, and the drawings that actually are related to the present invention are not objected to.  With regard to the claim objections, Applicant has amended the claims in accordance with the suggestions of the Examiner, rendering the claim objection moot.  With regard to the 35 SC 112 rejections Applicant has amended the claims in line with the concerns raised in the prior Action rendering the rejections under 35 USC 112 moot.  Specifically, Applicant has amended Claim 1 to specify that the blades have a 180 degree arc of constant curvature, such that the blades form a circle when brought together, and has amended claim 4 to specify that the pipe to be cut is a riser that is pulled vertically from a well, which makes moot the claim 7 rejection for antecedent basis.  
Applicant’s arguments, see Remarks, filed 8/3/22, with respect to the prior art rejections under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kelly and Barezzani and Borzym.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


                                                                                                                                                                                                   
/EVAN H MACFARLANE/Examiner, Art Unit 3724